DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment, filed May 18, 2022, is acknowledged. Claims 1-16 are amended. 
Claims 1-16 are pending in the instant application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 7, 10-12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kunysz (US10543140B2) in view of Beevers (US9226596B2).
Regarding claim 1, Kunysz discloses a newborn support device for supporting a newborn in
close proximity to a mother wherein the support platform is coupled to a support frame which enables positioning of the platform in close proximity to the mother (Col 1, lines 11-18 “The present invention relates generally to medical trolleys used for monitoring and caring for patients. More specifically, the present invention is a trolley which is used for infant monitoring. The present invention is used to congregate a number of tools and devices which are needed immediately after a child is born. This allows the child to be kept near the mother such that umbilical nonseverance may be more easily practiced.”).
Regarding claim 1, Kunysz does disclose a support platform, but not with an elongated slit. Beevers discloses a support platform (Figures 9-11, Infant Support “410”) having a top surface for receiving in an at least almost fully supported manner (Figures 9-11, infant support tab “428”)  the newborn thereon, wherein the support platform is provided with an elongated slit (Figure 11, see annotation below) that defines a passage in the support platform which is accessible from a side of the platform and extends through the platform from the top surface to a bottom surface (Figure 11, see annotation below) of the platform to enable passing of an umbilical cord with which the newborn is attached to the mother through a part of the platform (See figures 9 and 10, Column 6, lines 44-46, “The fingers 40 or 422 have spaces between them, and can be further moved by the user, to accommodate tubes, wires and devices.” The spaces would enable passing of an umbilical cord.) It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the device as taught by Kunysz, with support platform as taught by Beevers, since such a modification would provide the predictable results of coupling Beevers’ support platform via friction (Beevers, Col 4, lines 40-41 “made of a more highly resilient material coated with a higher friction substance,”) with Kunysz’s trolley (regarded as the “support frame”) by placing Beever’s support platform on the height adjustable platform of Kunysz’s trolley. This would allow the baby to be supported in a close proximity to the mother, while delaying the clamp of the umbilical cord. 

    PNG
    media_image1.png
    417
    291
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    360
    428
    media_image2.png
    Greyscale

Regarding claim 2, Beevers further discloses the slit extends in a central region of the top surface from an access opening at the side of the platform (see figure 11 above).
Regarding claim 3, Beevers further discloses the slit narrows from the access opening to a part of the slit in the central region of the top surface (Col 4, lines 54-57 “In one preferred embodiment, the spaces between fingers 40 can vary in width, becoming narrower further down toward infant platform 38. This embodiment permits the support of tubes and lines of varying thickness.”). 
Regarding claim 4, Beevers further discloses platform comprises a plate like plate member in which the slit is provided (Figure 11, above. Col 3, lines 30-39 “infant holding portion 16 is made from a material having a center ductile sheet 30 covered with an infant-side layer 32 of infant compatible soft, foam material, and an outside layer 34 of a flexible foam material. Preferably, the center ductile sheet 30 is made of nearly pure aluminum such as an Aluminum Association Type lXXX aluminum, and  preferably Type 1145 aluminum sheet material (99.45% pure) having a thickness in the range of 0.2 mm (0.008 inch) to 2 mm (0.079 inch), and preferably having a thickness of about 1.29 mm. (0.0508 inch).”).
 Regarding claim 7, Beevers further discloses the support platform comprises an edge part extending upward from the top surface at an outer circumference (Figures 9 and 10, the fingers “422” comprise an edge part extending up at an outer circumference.)
Regarding claim 10, Kunysz further discloses the support frame comprising resuscitation
means connected to a support device (Col 2, lines 8-12 “The present invention comprises a base structure 1, a lift mechanism 2, 10 a height-adjustable platform 3, an accessory-receiving mount 4, a power system 5, a vacuum system 6, and a resuscitation system 7.”).
Regarding claim 11, Kunysz further discloses the resuscitation means comprise a resuscitation monitor for monitoring respiratory functions (Col 5, lines 37-39 “Examples of other accessories that can be attached to the accessory-receiving mount 4 include a timer, a heart rate monitor 42, and a respiration monitor.”).
Regarding claim 12, Kunysz further discloses the resuscitation monitor is coupled to the support device adjacent the support platform (See figure 3 below).

    PNG
    media_image3.png
    646
    301
    media_image3.png
    Greyscale

Regarding claim 15, Kunysz further discloses the device further comprises an undercarriage with rolling means (see wheels “9” in figure 3 above).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kunysz (US10543140B2) and Beevers (US9226596B2) as applied to claim 1 above, and further in view of Weeks, "Innovation in immediate neonatal care" (NPL Cite V).
Regarding claim 8, Kunysz and Beevers teach a support device that can positioned in a close proximity to the mother to enable the umbilical cord to remain intact, but do not expressly teach positioning the platform aligned above the vaginal introitus. Weeks teaches a support frame that enables the position of the platform aligned above the vaginal introitus of the mother (see figure below). Weeks teaches "The umbilical cord can be short, so the platform has to be able to be placed close to the woman's introitus" (Page 55). It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the device as taught by Kunysz and Beevers with the ability to extend the platform out from the support so that it can be aligned with the mother's introitus as taught by Weeks, since such a modification would provide the predictable results of allowing for the resuscitation of newborns before clamping that may have a short umbilical cord and require the platform to be as close to the mother's introitus as possible.

    PNG
    media_image4.png
    398
    1251
    media_image4.png
    Greyscale

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kunysz (US10543140B2), Beevers (US9226596B2) and Weeks, "Innovation in immediate neonatal care" (NPL Cite U) as applied to claims 1 and 8 above, and further in view of Dmello (US20110130620A1). 
Regarding claim 9, Kunysz, Beevers and Weeks disclose being able to position the platform in close proximity to the mother, specifically platform aligned above the vaginal introitus but not that the platform can rotate. Dmello discloses the support platform is coupled to the support frame with a pivot that enables pivoting of the platform with respect to the support frame in a horizontal plane (Paragraph [0024] “In an embodiment, the infant platform 130 may be titled, elevated, lowered and/or rotated using appropriate drive mechanisms 140” Note the differentiation between tilt and rotate, leading to the rotation being horizontal because a vertical rotation would be a tilt.) It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the device as taught by Kunysz, Beevers and Weeks, with the ability to horizontal rotate the platform as taught by Dmello, since such a modification would provide the predictable results of allowing the platform to be better positioned for the physicians while it’s aligned over the mother. 
Claims 13 and 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kunysz (US10543140B2) and Beevers (US9226596B2) as applied to claims 1 and 10 above, and further in view of Natus Newborn Care Catalog (NPL Cite U).
Regarding claim 13, Kunysz and Beevers disclose an attachment mount (Kunysz, Figure 3, accessory receiving mount “4”) that can receive a variety of tools (Kunysz, Col 1, lines 14-21) to include keeping the infant warm (Kunysz, Col 1, lines 20-21) including available electrical power (Kunysz, Col 5, lines 5-6 “The power system 5 enables operation of the electrical components of the present invention.”). Kunysz and Beevers do not disclose how they warm the infant, merely that the accessory receiving mount can support a warming feature. Natus Newborn Care Catalog discloses pole mounted electric warming lamps (Page 15, see image below) for keeping an infant warm while on a platform. It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the device as taught by Kunysz and Beevers, with mounting the pole mounted warming lamp to the accessory receiving mount as taught by Natus Newborn Care Catalog, since such a modification would provide the predictable results of an all on in one device that the Kunysz and Beevers device is already designed to support an infant warmer to include the receiving mount and electrical power.

    PNG
    media_image5.png
    637
    392
    media_image5.png
    Greyscale

Regarding claim 14, the discussed disclosure of Kunysz, Beevers and Natus Newborn Care Catalog in Claim 13 would be obvious over the warming means comprise a heat source positioned at a height above the support platform for providing radiation heat to a the newborn supported on the support platform.
Response to Arguments
In light of the amended specification, filed May 18, 2022, objections to the specification are withdrawn. 
Applicant’s arguments, see page 7, filed May 18, 2022, with respect to the objections to claims 1-16 have been fully considered and are persuasive, in light of the amendments filed May 18, 2022. Objections to claims 1-16 are withdrawn. 
 Applicant’s arguments, see page 7-11, filed May 18, 2022, with respect to the rejections of  claims 1-16 under 35 U.S.C. 112 and claims 1-16 under 35 U.S.C. 103 have been fully considered and are persuasive, in light of the amendments filed May 18, 2022. Rejections to claims 1-16 are withdrawn. However, upon further consideration, a new grounds of rejection is made in view of Kunysz (US10543140B2) in view of Beevers (US9226596B2) and further in view of Weeks, "Innovation in immediate neonatal care" (NPL Cite V), Dmello (US20110130620A1) and Natus Newborn Care Catalog (NPL Cite U).
Allowable Subject Matter
Claims 5, 6 and 16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 5, in light of the Applicant’s Amendment, filed May 18, 2022, the art alone or in combination did not teach the limitations of the base claim, where the slit is extending in a longitudinal direction of the platform. Art cited in the previous office action, Russell, US0395001A, and Lally, US3094986A, would not be able to combine with Beevers (US9226596B2) and be functional.
Claims 6 and 16 inherit allowable subject matter of claim 5.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC D HONRATH whose telephone number is (571)272-6219. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.D.H./Examiner, Art Unit 3791                                                                                                                                                                                                        
/THADDEUS B COX/Primary Examiner, Art Unit 3791